Title: Report of the Potowmack Company Directors, 8 November 1787
From: Potowmack Company Directors
To: Washington, George



Alexandria Novr 8th 1787

The President & Directors of the Potowmack Company beg leave to report that they have call’d for one Dividend of six ⅌ Cent since their Communication of August 7th 1786, of which a small part only, has been received, & there are still considerable Ballances due of the sums formerly call’d for, the particulars of which being too tedious for this report, will appear by reference to the Books of the Treasurer.
The several Expenditures have appear’d by the Accots this day laid before you by which a Ballance of 64.7.0 is due to the treasurer.
For the Several orders in conducting the Business entrusted to our care we beg leave to refer you to the Books of the Secretary—in consequence of which the Work has been carried on at the Great falls where the Canal is extended down to the place at which the Locks must begin, the whole of which Canal is nearly Compleated—One of the most difficult passes, also, between the Great Falls & Seneca is open’d & a good Tow path made. The River continued high throughout the summer & Fall of 1786 which greatly retarded the Operations intended[.] A part of the Hands were sent to Seneca in July last, & hopes were entertain’d from the report of Mr Smith, that the River would be pass’d by loaded Boats in the approaching Spring but the bad State of Health experienced by the people there will prevent its being effected as soon as was reasonably Supposed.
At Shenandoah the work has been carried on at the most difficult & Expensive part, which promises the Success wished for, although in appearance so much has not been done as if the Hands had been employed on the more easy parts.
It appears to us by the Books of the Treasury which you have had before you, that the Sums paid into his hands since our last

report amount to Four Thousand Seven Hundred Eighty Nine Pounds Sixteen Shillings & four pence Sterling which added to the former sum received makes Ten Thousand Seven Hundred & twenty Nine Pounds Sixteen Shillings & four pence Sterling in which are to be consider’d the Servants, Utensils &Ca on hand belonging to the Company agreeable to the Lists herewith Submitted to you. In behalf of the Directors

Go: Washington P.

